DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant arguments, declaration, and claim amendments filed March 28, 2022 have been entered into the file. Currently claims 9-15 are withdrawn, resulting in claims 1-8 and 16-18 pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 17, 2022 has been considered by the examiner.

Claim Objections
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-8, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boscolo (US 2010/0324515)1 in view of Chester (US 2014/0276517)1.
With respect to claims 1-2, 7-8, and 16, Boscolo teaches a hydroentangled nonwoven composite nonwoven comprising at least two superposed layers, wherein the first layer is a pre-consolidated spunbonded layer (A), and the second layer is a carded layer or a spunbonded layer (one or more additional nonwoven layers) (paragraphs [0034]-[0038]). The pre-consolidated spunbonded layer (A) is thermobonded (paragraphs [0030]-[0033]). The polymeric materials used for making the continuous spun filaments of the pre-consolidated spunbonded layer (A) can be any known spinnable polymeric material, for example polylactic acid, and the continuous spun filaments can be monocomponent or multicomponent filaments, especially sheath/core bicomponent filaments (paragraphs [0072]-[0073]). The spunbonded web is a light web whose weight is between 7 g/m2 and 35 g/m2, preferably less than 25 g/m2, more preferably less than 15 g/m2, and even more preferably less than 12 g/m2 (paragraph [0077]).
An example of a micro-bonding pattern that is suitable for practicing the invention is shown on FIGS. 5 to 7, which will be referred hereinafter “C#1” (paragraph [0089]). As can be seen in FIG. 5, the pattern is an alternating pattern of individualized bonded areas which are arranged in the cross-machine direction of the web such that the lengths of the individual bonded areas form an angle of 90o with the machine direction of the web (FIG. 5). The bonded areas are arranged such that no uninterrupted regions exist along the machine direction of the web, while in the cross-machine direction of the web, the arrangement of bonded areas define a plurality of uninterrupted regions that extend continuously across the web (FIG. 5). The bonding ratio (R) is low, preferably less than 30% and more preferably less than 20% (paragraph [0091]). The bonding ratio (R’) of the pre-consolidated spunbonded layer (A) (surface of the bonded areas) is preferably equal to or less than the bonding ratio (R) of the bonding pattern (paragraphs [0098]-[0100]). This would result in a non-bonded area in the range of 70% or more, preferably 80% or more.
Examples No 5 to No 7 (10 g/m2) and examples No 12 and No 13 (32 g/m2) relate to pre-consolidated spunbonded webs of the invention of Boscolo which have been compressed and thermo-bonded with the pattern “C#1” (paragraph [0119]). Examples No 5 to No 7 and No 12 and No 13 have a bonding ratio (R) of 18.5% (Table 1C), which is preferably equal to the bonding ratio (R’) (surface of the bonded areas) (paragraphs [0098]-[0100]). This results in a non-bonded area of 81.5%.
With respect to the polymeric material used, it would have been obvious to the ordinary artisan to choose any of the fiber materials listed in paragraph [0072], such as polylactic acid, in order to determine which provides the desired tactile properties and web consolidation. See MPEP 2143.
The bonding ratio (R’) range substantially overlaps the claimed range in the instant claim 1. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Boscolo, because overlapping ranges have been held to establish prima facie obviousness.
Boscolo is silent as to the bonding dots being rods that have a linear shape having a length and a width, wherein the length is 2-10 times the width.
Chester teaches composite nonwoven fabrics which are capable of elongation via mechanical stretching (paragraph [0002]). In particular, embodiments of Chester provide a nonwoven fabric comprising a plurality of fibers that are bonded together to form a coherent web, with bond patterns having rod shapes that extend in the cross direction of the fabric (paragraphs [0008] and [0011]). It has been discovered that CD bonding with rod shaped bonds have significant improvements in both machine direction (MD) and CD elongation in comparison to oval shaped bond patterns (paragraph [0075]). The CD rod bonding pattern resulted in significant and dramatic changes in elongation at 5 and 10N (paragraph [0076]; Table 1). The CD rod patterns generally have an aspect ratio of about 1.5 to 10, preferably about 2 to 10, in particular from about 4 to 8 (paragraph [0080]).
Since both Boscolo and Chester teach nonwovens bonded by a CD extending pattern, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bonding dots of Boscolo to be CD extending rods with an aspect ratio of from about 4 to 8, in order to provide a consolidated nonwoven that has increased elongation at 5 and 10N.

With respect to claims 4-5, Boscolo in view of Chester teaches all the limitations of claim 1 above. Boscolo further teaches the bonding ratio (R) is low, preferably less than 30% and more preferably less than 20% (paragraph [0091]). The bonding ratio (R’) of the pre-consolidated spunbonded layer (A) (surface of the bonded areas) is preferably equal to or less than the bonding ratio (R) of the bonding pattern (paragraphs [0098]-[0100]). This would result in a non-bonded area in the range of 70% or more, preferably 80% or more.
The bonding ratio (R’) range substantially overlaps the claimed range in the instant claims 4 and 5. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Boscolo, because overlapping ranges have been held to establish prima facie obviousness.

With respect to claim 6, Boscolo in view of Chester teaches all the limitations of claim 1 above. Boscolo further teaches that the tex of the fibers ranges from 0.65-2.10 dtex (Table 1A).
It is noted that the fibers used in the examples are polypropylene fibers (Table 1A). Using fibers with the counts disclosed in Table 1A are known in the prior art (paragraphs [0016] and [0023]). Therefore it is the position of the Examiner that fiber counts used in the examples apply to the broader teachings of Boscolo. However, in the alternative, it would have been obvious to the ordinary artisan that the fiber counts used in the examples of Boscolo for the polypropylene fibers could also be used with the other fiber materials disclosed in paragraph [0072], including polylactic acid.

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boscolo (US 2010/0324515)2 in view of Chester (US 2014/0276517)1 as applied to claim 2 above, and further in view of Ryan (US 6506873)1.
With respect to claim 3, Boscolo in view of Chester teaches all the limitations of claim 2 above.
Boscolo is silent as to the sheath-core fiber comprising polylactic acid in the core and a polyethylene, a polypropylene, or a polylactic acid in the sheath.
Ryan teaches polylactide containing fibers, and how they can be modified to provide desirable properties in nonwoven end products (col. 2, lines 43-47). The fibers or filaments can be entangled, bonded, and the like, and can be incorporated as part of a laminate or other structure, for example in a SMS fabric (col. 3, lines 22-27). The nonwovens of the invention of Ryan are of particular importance in applications were biodegradeability can advantageously be combined with a fabric or laminate function to provide desired softness, drape, barrier properties, elongation, fit, comfort, and the like such as absorbent and fluid transfer fabrics used in hygiene products such as diapers, training pants, feminine absorbent articles, and the like (col. 3, lines 30-39).
Ryan further teaches the use of a multicomponent fibers which includes at least one component which is PLA or PLA-based (col. 22, lines 22-27). A sheath-core configuration allows the strength and bonding of multicomponent fibers to be controlled (col. 22, lines 34-39). A polylactide of high enantiomeric purity can be used for a thermally stable, low shrinkage core, and a polylactide of lower enantiomeric purity could be used to provide a thermally bondable sheath (col. 22, lines 40-54). A low modulus PLA, such as one having lower enantiomeric purity, could be placed in the core to provide a fiber with lower stiffness, improved hand, drape, or softness, while the sheath provides acceptable bonding and low tackiness (col. 22, lines 40-54). Additional advantages of using PLA as the core component in a sheath/core structure include better processing due to having a processing temperature closer to that of polyolefins (polypropylene and polyethylene), it puts less demand on the quench system, increases the longevity of the die, reduces energy expense, and enhances thermal stability of the fiber when an oriented and crystalline PLA is used (col. 23, line 65 through col. 24, line 33).
Since both Boscolo in view of Chester and Ryan teach nonwovens that may comprise polylactic acid and core-sheath fibers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fibers of the nonwoven of Boscolo in view of Chester to include core-sheath fibers that comprise a polylactide of high enantiomeric purity can be used for a core, and a polylactide of lower enantiomeric purity could be used to provide a sheath, in order to provide a thermally stable, low shrinkage core with a thermally bondable sheath.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boscolo (US 2010/0324515)3 in view of Chester (US 2014/0276517)1 as applied to claim 1 above, and further in view of Marmon (US 2004/0241399)1.
With respect to claim 17, Boscolo in view of Chester teaches all the limitations of claim 1 above.
Boscolo in view of Chester is silent as to the widths of the uninterrupted regions in the cross direction being from about 1000 to 2000 microns.
Marmon teaches pattern bonded nonwoven fabrics having a secondary pattern bonded within a first pattern (paragraph [0001]). Marmon further teaches that the total bonded area of the fabric and the size of the bond points impart different properties to the nonwoven fabrics (paragraph [0010]). For example, highly bonded areas tend to impart dimensional stability, while lesser bonded areas provide flexibility, drapability, and porosity (paragraph [0010]).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize density of the bonded areas (i.e., the distance between the bonds) to include the claimed range. One would have been motivated to provide a bonded surface which has a high enough bond density to provide dimensional stability, but low enough to provide the desired flexibility, drapeability, and porosity. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II). It is noted that Boscolo in view of Chester teaches the bonded area and the aspect ratio of the bonds (see rejection of claim 1 above), therefore the only parameter left to optimize is the distance between the bonds.
	
Alternate Rejection
In the event it is determined it would not have been obvious to choose polylactic acid from the list provided in paragraph [0072] of Boscolo, claims 1-8 and 16-17 are rejected as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boscolo (US 2010/0324515)4 in view of Chester (US 2014/0276517)1 and Ryan (US 6506873)1.
With respect to claims 1-3, 7-8, and 16, Boscolo teaches a hydroentangled nonwoven composite nonwoven comprising at least two superposed layers, wherein the first layer is a pre-consolidated spunbonded layer (A), and the second layer is a carded layer or a spunbonded layer (one or more additional nonwoven layers) (paragraphs [0034]-[0038]). The pre-consolidated spunbonded layer (A) is thermobonded (paragraphs [0030]-[0033]). The polymeric materials used for making the continuous spun filaments of the pre-consolidated spunbonded layer (A) can be any known spinnable polymeric material, for example polylactic acid, and the continuous spun filaments can be monocomponent or multicomponent filaments, especially sheath/core bicomponent filaments (paragraphs [0072]-[0073]). The spunbonded web is a light web whose weight is between 7 g/m2 and 35 g/m2, preferably less than 25 g/m2, more preferably less than 15 g/m2, and even more preferably less than 12 g/m2 (paragraph [0077]).
An example of a micro-bonding pattern that is suitable for practicing the invention is shown on FIGS. 5 to 7, which will be referred hereinafter “C#1” (paragraph [0089]). As can be seen in FIG. 5, the pattern is an alternating pattern of individualized bonded areas which are arranged in the cross-machine direction of the web such that the lengths of the individual bonded areas form an angle of 90o with the machine direction of the web (FIG. 5). The bonded areas are arranged such that no uninterrupted regions exist along the web, while in the cross-machine direction of the web, the arrangement of bonded areas define a plurality of uninterrupted regions that extend continuously across the web (FIG. 5). The bonding ratio (R) is low, preferably less than 30% and more preferably less than 20% (paragraph [0091]). The bonding ratio (R’) of the pre-consolidated spunbonded layer (A) (surface of the bonded areas) is preferably equal to or less than the bonding ratio (R) of the bonding pattern (paragraphs [0098]-[0100]). This would result in a non-bonded area in the range of 70% or more, preferably 80% or more.
Examples No 5 to No 7 (10 g/m2) and examples No 12 and No 13 (32 g/m2) relate to pre-consolidated spunbonded webs of the invention of Boscolo which have been compressed and thermo-bonded with the pattern “C#1” (paragraph [0119]). Examples No 5 to No 7 and No 12 and No 13 have a bonding ratio (R) of 18.5% (Table 1C), which is preferably equal to the bonding ratio (R’) (surface of the bonded areas) (paragraphs [0098]-[0100]). This results in a non-bonded area of 81.5%.
The bonding ratio (R’) range substantially overlaps the claimed range in the instant claim 1. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Boscolo, because overlapping ranges have been held to establish prima facie obviousness.
Boscolo is silent as to the bonding dots being rods that have a linear shape having a length and a width, wherein the length is 2-10 times the width.
Chester teaches composite nonwoven fabrics which are capable of elongation via mechanical stretching (paragraph [0002]). In particular, embodiments of Chester provide a nonwoven fabric comprising a plurality of fibers that are bonded together to form a coherent web, with bond patterns having rod shapes that extend in the cross direction of the fabric (paragraphs [0008] and [0011]). It has been discovered that CD bonding with rod shaped bonds have significant improvements in both machine direction (MD) and CD elongation in comparison to oval shaped bond patterns (paragraph [0075]). The CD rod bonding pattern resulted in significant and dramatic changes in elongation at 5 and 10N (paragraph [0076]; Table 1). The CD rod patterns generally have an aspect ratio of about 1.5 to 10, preferably about 2 to 10, in particular from about 4 to 8 (paragraph [0080]).
Since both Boscolo and Chester teach nonwovens bonded by a CD extending pattern, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bonding dots of Boscolo to be CD extending rods with an aspect ratio of from about 4 to 8, in order to provide a consolidated nonwoven that has increased elongation at 5 and 10N.
Boscolo in view of Chester is silent as to the nonwoven comprising polylactic acid-containing fibers, specifically sheath-core fiber comprising polylactic acid in the core and a polyethylene, a polypropylene, or a polylactic acid in the sheath.
Ryan teaches polylactide containing fibers, and how they can be modified to provide desirable properties in nonwoven end products (col. 2, lines 43-47). The fibers or filaments can be entangled, bonded, and the like, and can be incorporated as part of a laminate or other structure, for example in a SMS fabric (col. 3, lines 22-27). The nonwovens of the invention of Ryan are of particular importance in applications were biodegradeability can advantageously be combined with a fabric or laminate function to provide desired softness, drape, barrier properties, elongation, fit, comfort, and the like such as absorbent and fluid transfer fabrics used in hygiene products such as diapers, training pants, feminine absorbent articles, and the like (col. 3, lines 30-39).
Ryan further teaches the use of a multicomponent fibers which includes at least one component which is PLA or PLA-based (col. 22, lines 22-27). A sheath-core configuration allows the strength and bonding of multicomponent fibers to be controlled (col. 22, lines 34-39). A polylactide of high enantiomeric purity can be used for a thermally stable, low shrinkage core, and a polylactide of lower enantiomeric purity could be used to provide a thermally bondable sheath (col. 22, lines 40-54). A low modulus PLA, such as one having lower enantiomeric purity, could be placed in the core to provide a fiber with lower stiffness, improved hand, drape, or softness, while the sheath provides acceptable bonding and low tackiness (col. 22, lines 40-54). Additional advantages of using PLA as the core component in a sheath/core structure include better processing due to having a processing temperature closer to that of polyolefins (polypropylene and polyethylene), it puts less demand on the quench system, increases the longevity of the die, reduces energy expense, and enhances thermal stability of the fiber when an oriented and crystalline PLA is used (col. 23, line 65 through col. 24, line 33).
Since both Boscolo in view of Chester and Ryan teach nonwovens that may comprise polylactic acid and core-sheath fibers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fibers of the nonwoven of Boscolo to include core-sheath fibers that comprise a polylactide of high enantiomeric purity can be used for a core, and a polylactide of lower enantiomeric purity could be used to provide a sheath, in order to provide a thermally stable, low shrinkage core with a thermally bondable sheath.

With respect to claims 4-5, Boscolo in view of Chester and Ryan teaches all the limitations of claim 1 above. Boscolo further teaches the bonding ratio (R) is low, preferably less than 30% and more preferably less than 20% (paragraph [0091]). The bonding ratio (R’) of the pre-consolidated spunbonded layer (A) (surface of the bonded areas) is preferably equal to or less than the bonding ratio (R) of the bonding pattern (paragraphs [0098]-[0100]). This would result in a non-bonded area in the range of 70% or more, preferably 80% or more.
The bonding ratio (R’) range substantially overlaps the claimed range in the instant claims 4 and 5. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Boscolo, because overlapping ranges have been held to establish prima facie obviousness.

With respect to claim 6, Boscolo in view of Chester and Ryan teaches all the limitations of claim 1 above. Boscolo further teaches that the tex of the fibers ranges from 0.65-2.10 dtex (Table 1A).
It is noted that the fibers used in the examples are polypropylene fibers (Table 1A). Using fibers with the counts disclosed in Table 1A are known in the prior art (paragraphs [0016] and [0023]). Therefore it is the position of the Examiner that fiber counts used in the examples apply to the broader teachings of Boscolo. However, in the alternative, it would have been obvious to the ordinary artisan that the fiber counts used in the examples of Boscolo for the polypropylene fibers could also be used with the other fiber materials disclosed in paragraph [0072], including polylactic acid.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boscolo (US 2010/0324515)5 in view of Chester (US 2014/0276517)1 and Ryan (US 6506873)1 as applied to claim 1 above, and further in view of Marmon (US 2004/0241399)1.
With respect to claim 17, Boscolo in view of Chester and Ryan teaches all the limitations of claim 1 above.
Boscolo in view of Chester and Ryan is silent as to the widths of the uninterrupted regions in the cross direction being from about 1000 to 2000 microns, the distance between each pair of rods in the cross direction being from 1.8 to 3.0 mm, and the distance between each pair of adjacent rods in the machine direction being from 3.3 to 4.2 mm.
Marmon teaches pattern bonded nonwoven fabrics having a secondary pattern bonded within a first pattern (paragraph [0001]). Marmon further teaches that the total bonded area of the fabric and the size of the bond points impart different properties to the nonwoven fabrics (paragraph [0010]). For example, highly bonded areas tend to impart dimensional stability, while lesser bonded areas provide flexibility, drapability, and porosity (paragraph [0010]).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize density of the bonded areas (i.e., the distance between the bonds) to include the claimed range. One would have been motivated to provide a bonded surface which has a high enough bond density to provide dimensional stability, but low enough to provide the desired flexibility, drapeability, and porosity. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II). It is noted that Boscolo in view of Chester and Ryan teaches the bonded area and the aspect ratio of the bonds (see rejection of claim 1 above), therefore the only parameter left to optimize is the distance between the bonds.

Response to Arguments
Response – Claim Rejections 35 USC § 103
Applicant’s arguments and the declaration filed March 28, 2022 with respect to claim 18 have been fully considered and found persuasive. The rejection of claim 18 under 35 U.S.C. 103 as being unpatentable over Boscolo (US 2010/0324515) in view of Chester (US 2014/0276517) and Marmon (US 2004/0241399) or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Boscolo (US 2010/0324515) in view of Chester (US 2014/0276517), Ryan (US 6506873), and Marmon (US 2004/0241399) is withdrawn.

The remainder of the arguments in the response and declaration filed on March 28, 2022 have been fully considered but are not persuasive.
On pages 12-14 of the declaration and pages 13-15 of the response Applicant submits that one of ordinary skill in the art would not be motivated to modify Boscolo as contemplated in the Office Action because it would result in a decrease in the MD and CD tensile strengths of the preconsolidated spunbond.
The Examiner respectfully disagrees. In Table 10, provided in both responses, the difference in tensile strength between the bonding patterns is minimal. Chester acknowledges this difference in paragraph [0076], stating that it can be seen that the oval bond pattern vs. CD rod pattern resulted in minimal and insignificant changes in MD/CD tensile strength. Therefore, the ordinary artisan would not be deterred from the modification due to the slight decrease in tensile strength, because the decrease is recognized as minimal and insignificant, particularly in light of the beneficial increase in elongations at 5 N and 10 N provided by the change. Additionally, as recognized by Applicant in both responses, the increase in tensile strength in Boscolo is due to the bonding density (Boscolo; paragraph [0145]). The proposed modification does not affect the bonding density of Boscolo, therefore the resulting product of the modification is still expected to have the improved tensile strength discussed in Boscolo.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789

/LARISSA ROWE EMRICH/Examiner, Art Unit 1789 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Previously presented
        2 Previously presented
        3 Previously presented
        4 Previously presented
        5 Previously presented